[jnce12312017exhibit108001.jpg]
EMPLOYMENT AGREEMENT This Employment Agreement ("Agreement") is made as of the
24th day of July, 2017 by and between Jounce Therapeutics, Inc. (the "Company"),
and Hugh M. Cole (the "Executive"). The effective date of this Agreement shall
be first date of actual employment with the Company. In the event that the
Executive does not commence actual employment with the Company, this Agreement
shall become null and void and ofno further force or effect. 1. Employment Term.
The Company and the Executive desire to continue their employment relationship,
pursuant to this Agreement commencing as of the date hereof and continuing in
effect until terminated by either party in accordance with this Agreement ( the
"Term"). The Executive's employment with the Company will continue to be "at
will," meaning that the Executive's employment may be terminated by the Company
or the Executive at any time and for any reason subject to the terms of this
Agreement. If the Executive's employment with the Company is terminated for any
reason during the Term, th� Company shall pay or provide to the Executive (or to
the Executive's authorized representative or estate) any earned but unpaid base
salary, unpaid expense reimbursements, accrued but unused PTO (as defined below)
and any vested benefits the Executive may have under any employee benefit plan
of the Company (the "Accrued Benefit"). 2. Duties. The Executive will have such
powers and duties as may from time to time be prescribed by the executive to
whom the Executive reports or the Board of Directors of the Company (the
"Board"). The Executive shall devote the Executive's full working time and
efforts to the business and affairs of the Company and will not engage in
outside business activities, including outside board work, without the prior
consent of the Board or the Chief Executive Officer of the Company.
Notwithstanding the foregoing, the Executive may engage in religious, charitable
or other community activities as long as such services and activities do not
interfere with the Executive's performance of Executive's duties to the Company.
3. Compensation and Related Matters. (a) Base Salary. During the Term, the
Executive's annual base salary will be $385,000, subject to redetermination by
the Board. The annual base salary in effect at any given time is referred to
herein as "Base Salary." The Base Salary will be payable in a manner that is
consistent with the Company's usual payroll practices for senior executives. (b)
Starting Bonus. The Executive will receive a one-time starting bonus of $50,000,
subject to legally required tax withholdings. Should the Executive be terminated
for Cause or resign voluntarily within the first twelve (12) months of his
employment, Executive will be required to repay the full amount of such starting
bonus, provided that Executive will not be required to repay such starting bonus
if the Executive resigns for Good Reason as set forth in this Section 4(b)(ii).
(c) Bonus. During the Term, the Executive will be eligible to be considered for
annual cash bonus as determined by the Board or the Compensation Committee of
the Exhibit 10.8



--------------------------------------------------------------------------------



 
[jnce12312017exhibit108002.jpg]
Board (the "Compensation Committee") from time to time (the "Bonus"), with the
actual amount of the Bonus, if any, determined based upon the Board or the
Compensation Committee’s assessment of achievement of certain pre-determined
performance goals. The Executive’s initial annual target Bonus is 35% of the
Base Salary, and such percentage is subject to review and redetermination by the
Board or the Compensation Committee (the "Target Bonus Percentage"). The
Executive’s Bonus, if any, will be paid by March 15 following the applicable
Bonus year. To earn a Bonus, the Executive must be employed by the Company on
the day such Bonus is paid. (d) PTO: During the Term, the Executive is eligible
to earn paid-time-off ("PTO"), to be accrued on a pro rata basis and subject to
the terms and conditions of the Company’s policies and procedures relating to
PTO. (e) Other Benefits. During the Term, the Executive will be entitled to
continue to participate in the Company’s employee benefit plans, subject to the
terms and the conditions of such plans and to the Company’s ability to amend and
modify such plans. (f) Equity. The Executive’s equity compensation shall be
governed by the terms and conditions of the applicable Company equity incentive
plan, as may be amended, and the applicable stock option and/or restricted stock
agreements associated with any grants made to the Executive (collectively the
"Equity Documents"). Provided, and notwithstanding anything to the contrary in
the Equity Documents, Section 5 of this Agreement shall apply in the event of a
Terminating Event within a Sale Event Period. (g) Reimbursement of Business
Expenses. The Company shall reimburse the Executive for travel, entertainment,
business development and other expenses reasonably and necessarily incurred by
the Executive in connection with the Company’s business. Expense reimbursement
shall be subject to such policies the Company may adopt from time to time,
included with respect to pre-approval. (h) Repayment Obligation. In the event
that the Executive resigns from employment without Good Reason at any time prior
to the one year anniversary of the Executive’s original start date, the
Executive shall be required to repay the Company any amount of the starting and
relocation bonus that the Company provided to the Executive. 4. Certain
Definitions. (a) Sale Event: (i) the sale of all or substantially all of the
assets of the Company on a consolidated basis to an unrelated person or entity,
(ii) a merger, reorganization or consolidation pursuant to which the holders of
the Company’s outstanding voting power immediately prior to such transaction do
not own a majority of the outstanding voting power of the surviving or resulting
entity (or its ultimate parent, if applicable), (iii) the acquisition of all or
a majority of the outstanding voting stock of the Company in a single
transaction or a series of related transactions by a person or entity or group
of persons and/or entities, or (iv) any other acquisition of the business of the
Company, as determined by the Board; provided, however, that the Company’s
initial public offering, any subsequent public offering or any



--------------------------------------------------------------------------------



 
[jnce12312017exhibit108003.jpg]
other capital raising event, public or private, or a merger effected solely to
change the Company’s domicile shall not constitute a "Sale Event." (b)
Terminating Event. (i) termination by the Company other than for Cause at any
time; or (ii) termination by the Executive for Good Reason on or within the 12
month period commencing with a Sale Event (such 12-month period, the "Sale Event
Period") both as set forth in this Section 4(b): (i) Termination by the Company
Other Than For Cause. Termination by the Company of the Executive’s employment
for any reason other than for Cause, death or Disability. For purposes of this
Agreement, "Cause" shall mean that the Company has complied with the "Cause
Process" (hereinafter defined) following, the occurrence of any of the following
events: (A) Executive’s material breach of this Agreement or any other agreement
between the Company and Executive (including the Restrictive Covenants (as
defined below)); (B) Executive’s material failure to adhere to any written
policy of the Company generally applicable to employees of the Company related
to conduct or ethics; (C) Executive’s appropriation (or attempted appropriation)
of a business opportunity of the Company, including attempting to secure or
securing any personal profit in connection with any transaction entered into on
behalf of the Company; (D) Executive’s commission of an act constituting fraud,
embezzlement, breach of any fiduciary duty owed to the Company or its
stockholders or other dishonesty with respect to the Company; (E) Executive’s
willful misconduct or continued and willful failure or refusal to perform any
material duties reasonably requested by the Board or the executive of the
Company to whom Executive reports; (F) Executive’s engaging in gross negligence
or willful misconduct in the performance of Executive’s duties for the Company.
"Cause Process" shall mean that (i) the Company reasonably determines, in good
faith, that one of the Causes has occurred; (ii) the Company notifies the
Executive in writing of the first occurrence of the Cause within 30 days of the
Board becoming aware of such condition; (iii) the Company cooperates in good
faith with the Executive’s efforts, for a period of not less than seven days
following such notice (the "Cause Cure Period"), to remedy the Cause; (iv)
notwithstanding such efforts, the Cause continues to exist; and (v) the Company
terminates the Executive’s employment within 30 days after the end of the Cause
Cure Period, provided that the Company will not be required to provide a Cause
Cure Period in the event that a Cause (x) is incapable of being cured; or (y) is
required to be publicly disclosed under applicable securities law. If the
Executive 3



--------------------------------------------------------------------------------



 
[jnce12312017exhibit108004.jpg]
cures all of the applicable Cause(s) during the applicable Cause Cure Period,
Cause shall be deemed not to have occurred. If the Company is not required to
provide a Cause Cure Period, the Cause Process will be satisfied if the Company
notifies the Executive in writing of the first occurrence of the Cause within 30
days of the Board becoming aware of such condition and terminates the
Executive’s employment within 30 days of such notice. (ii) Termination by the
Executive for Good Reason within the Sale Event Period. Termination by the
Executive of the Executive’s employment with the Company for Good Reason within
the Sale Event Period. For purposes of this Agreement, "Good Reason" shall mean
that the Executive has complied with the "Good Reason Process" (hereinafter
defined) following, the occurrence of any of the following events: (A) a
demotion in title or any material diminution in the Executive’s position,
responsibilities, authority or duties; (3) a material diminution in the
Executive’s base salary; or (C) a thirty (30) mile change in the geographic
location at which the Executive is required to provides services to the Company,
not including business travel and short-term assignments. "Good Reason Process"
shall mean that (i) the Executive reasonably determines in good faith that a
"Good Reason" condition has occurred; (ii) the Executive notifies the Company in
writing of the first occurrence of the Good Reason condition within 60 days of
the first occurrence of such condition; (iii) the Executive cooperates in good
faith with the Company’s efforts, for a period not less than 30 days following
such notice (the "Cure Period"), to remedy the condition; (iv) notwithstanding
such efforts, the Good Reason condition continues to exist; and (v) the
Executive terminates Executive’s employment within 60 days after the end of the
Cure Period. If the Company cures the Good Reason condition during the Cure
Period, Good Reason shall be deemed not to have occurred. A Terminating Event
shall not be deemed to have occurred pursuant to this Section 4(b) as a result
of: (i) the ending of the Executive’s employment due to the Executive’s death or
Disability, (ii) Executive’s resignation for any reason, other than for Good
Reason within the Sale Event Period, (iii) the Company’s termination of the
employment relationship for Cause; or (iv) solely as a result of the Executive
being or becoming an employee of any direct or indirect successor to the
business or assets of the Company rather than continuing as an employee of the
Company following a Sale Event. For purposes hereof, the Executive will be
considered "Disabled" if, as a result of the Executive’s incapacity due to
physical or mental illness, the Executive shall have been absent from
Executive’s duties to the Company on a full-time basis for 180 calendar days in
the aggregate in any 12-month period. 5. Severance and Accelerated Vesting if a
Terminating Event Occurs within the Sale Event Period. In the event a
Terminating Event occurs within the Sale Event Period, subject to the Executive
signing and complying with a separation agreement in a form and 4



--------------------------------------------------------------------------------



 
[jnce12312017exhibit108005.jpg]
manner satisfactory to the Company containing, among other provisions, a general
release of claims in favor of the Company and related persons and entities,
confidentiality, return of property and non-disparagement and reaffirmation of
the Restrictive Covenants (the "Separation Agreement and Release") and the
Separation Agreement and Release becoming irrevocable, all within 60 days after
the Date of Termination, the following shall occur: (a) the Company shall pay to
the Executive an amount equal to the sum of (i) twelve months of the Executive’s
Base Salary in effect immediately prior to the Terminating Event (or the
Executive’s Base Salary in effect immediately prior to the Sale Event, if
higher); and (ii) a Bonus for the year during which the Date of Termination
occurs, calculated by multiplying the Executive’s Target Bonus Percentage by
twelve months of the Executive’s Base Salary. (b) if the Executive was
participating in the Company’s group health plan immediately prior to the Date
of Termination and elects COBRA health continuation, then the Company shall pay
to the Executive a lump sum cash payment in an amount equal to the monthly
employer contribution that the Company would have made to provide health
insurance to the Executive if the Executive had remained employed by the Company
for twelve months after the Date of Termination; and (c) all stock options and
other stock-based awards held by the Executive with time-based vesting shall
immediately accelerate and become fully exercisable or nonforfeitable as of the
Date of Termination. The amounts payable under Section 5(a) and (b), as
applicable, shall be paid out in a lump sum within 60 days after the Date of
Termination; provided, however, that if the 60-day period begins in one calendar
year and ends in a second calendar year, the amounts shall be paid in the second
calendar year no later than the last day of the 60-day period. 6. Severance if a
Terminating Event Occurs Outside the Sale Event Period. In the event a
Terminating Event occurs at any time other than during the Sale Event Period,
subject to the Executive signing the Separation Agreement and Release and the
Separation Agreement and Release becoming irrevocable, all within 60 days after
the Date of Termination, the following shall occur: (a) the Company shall pay to
the Executive an amount equal to nine months of the Executive’s annual Base
Salary in effect immediately prior to the Terminating Event; (b) if the
Executive was participating in the Company’s group health plan immediately prior
to the Date of Termination and elects COBRA health continuation, then the
Company shall pay to the Executive a monthly cash payment for nine months or the
Executive’s COBRA health continuation period, whichever ends earlier, in an
amount equal to the monthly employer contribution that the Company would have
made to provide health insurance to the Executive if the Executive had remained
employed by the Company. The amounts payable under Section 6(a) and (b), as
applicable, shall be paid out in substantially equal installments in accordance
with the Company’s payroll practice over nine months commencing within 60 days
after the Date of Termination; provided, however, that if the 60-day 5



--------------------------------------------------------------------------------



 
[jnce12312017exhibit108006.jpg]
period begins in one calendar year and ends in a second calendar year, the
amounts payable shall begin to be paid in the second calendar year by the last
day of such 60-day period; provided, further, that the initial payment shall
include a catch-up payment to cover amounts retroactive to the day immediately
following the Date of Termination. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). 7. Restrictive Covenants. The terms of the Employee
Non-Competition, Non- Solicitation, Confidentiality and Assignment Agreement
dated July 21, 2017 (the "Restrictive Covenants"), appended hereto as Exhibit A,
continue to be in full force and effect and are incorporated by reference in
this Agreement. The Executive hereby reaffirms the Restrictive Covenants as
material terms of this Agreement. (a) Third-Party Agreements and Rights. The
Executive hereby confirms that the Executive is not bound by the terms of any
agreement with any previous employer or other party which restricts in any way
the Executive’s use or disclosure of information or the Executive’s engagement
in any business that would prevent Executive from entering into employment with
or carrying out his responsibilities for the Company, or which is in any way
inconsistent with the terms of this Agreement_ The Executive represents to the
Company that the Executive’s execution of this Agreement, the Executive’s
employment with the Company and the performance of the Executive’s proposed
duties for the Company will not violate any obligations the Executive may have
to any such previous employer or other party. In the Executive’s work for the
Company, the Executive will not disclose or make use of any information in
violation of any agreements with or rights of any such previous employer or
other party, and the Executive will not bring to the premises of the Company any
copies or other tangible embodiments of non-public information belonging to or
obtained from any such previous employment or other party. (b) Litigation and
Regulatory Cooperation. During and after the Executive’s employment, the
Executive shall cooperate fully with the Company in the defense or prosecution
of any claims or actions now in existence or which may be brought in the future
against or on behalf of the Company which relate to events or occurrences that
transpired while the Executive was employed by the Company. The Executive’s full
cooperation in connection with such claims or actions shall include, but not be
limited to, being available to meet with counsel to prepare for discovery or
trial and to act as a witness on behalf of the Company at mutually convenient
times. During and after the Executive’s employment, the Executive also shall
cooperate fully with the Company in connection with any investigation or review
of any federal, state or local regulatory authority as any such investigation or
review relates to events or occurrences that transpired while the Executive was
employed by the Company. The Company shall reimburse the Executive for any
reasonable out-of-pocket expenses incurred in connection with the Executive’s
performance of obligations pursuant to this Section 7(b). (c) Relief. The
Executive agrees that it would be difficult to measure any damages caused to the
Company which might result from any breach by the Executive of the promises set
forth in this Section 7, and that in any event money damages would be an
inadequate remedy for any such breach. Accordingly, the Executive agrees that if
the Executive breaches, or proposes to breach, any portion of this Agreement,
the Company shall be entitled, in 6



--------------------------------------------------------------------------------



 
[jnce12312017exhibit108007.jpg]
addition to all other remedies that it may have, to an injunction or other
appropriate equitable relief to restrain any such breach without showing or
proving any actual damage to the Company. In addition, in the event the
Executive breaches the Restrictive Covenants during a period when the Executive
is receiving Severance, the Company shall have the right to suspend or terminate
the Severance. Such suspension or termination shall not limit the Company’s
other options with respect to relief for such breach and shall not relieve the
Executive of Executive’s duties under this Agreement. (d) Protected Disclosures
The Executive understands that nothing contained in this Agreement or the
Restrictive Covenants limits the Executive’s ability to communicate with any
federal, state or local governmental agency or commission, including to provide
documents or other information, without notice to the Company. 8. Additional
Limitation. (a) Anything in this Agreement to the contrary notwithstanding, in
the event that the amount of any compensation, payment or distribution by the
Company to or for the benefit of the Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, calculated in a manner consistent with Section 2800 of the Code and
the applicable regulations thereunder (the "Severance Payments"), would be
subject to the excise tax imposed by Section 4999 of the Code, the following
provisions shall apply: (i) If the Severance Payments, reduced by the sum of (A)
the Excise Tax and (B) the total of the federal, state, and local income and
employment taxes payable by the Executive on the amount of the Severance
Payments which are in excess of the Threshold Amount, are greater than or equal
to the Threshold Amount, the Executive shall be entitled to the full amount of
Severance Payments. (ii) If the Threshold Amount is less than (x) the Severance
Payments, but greater than (y) the Severance Payments reduced by the sum of (A)
the Excise Tax and (B) the total of the federal, state, and local income and
employment taxes on the amount of the Severance Payments which are in excess of
the Threshold Amount, then the Severance Payments shall be reduced (but not
below zero) to the extent necessary so that the sum of all Severance Payments
shall not exceed the Threshold Amount. In such event, the Severance Payments
shall be reduced in the following order: (1) cash payments not subject to
Section 409A of the Code; (2) cash payments subject to Section 409A of the Code;
(3) equity-based payments and acceleration; and (4) non-cash forms of benefits.
To the extent any payment is to be made over time (e.g., in installments, etc.),
then the payments shall be reduced in reverse chronological order. (b) For the
purposes of this Section 8, "Threshold Amount" shall mean three times the
Executive’s "base amount’ within the meaning of Section 280G(b)(3) of the Code
and the regulations promulgated thereunder less one dollar ($1.00); and "Excise
Tax" shall mean the excise tax imposed by Section 4999 of the Code, and any
interest or penalties incurred by the Executive with respect to such excise tax.
7



--------------------------------------------------------------------------------



 
[jnce12312017exhibit108008.jpg]
(c) The determination as to which of the alternative provisions of Section 8(a)
above shall apply to the Executive shall be made by a nationally recognized
accounting firm selected by the Company (the "Accounting Firm"), which shall
provide detailed supporting calculations both to the Company and the Executive
within 15 business days of the Date of Termination, if applicable, or at such
earlier time as is reasonably requested by the Company or the Executive. For
purposes of determining which of the alternative provisions of Section 8(a)
above shall apply, the Executive shall be deemed to pay federal income taxes at
the highest marginal rate of federal income taxation applicable to individuals
for the calendar year in which the determination is to be made, and state and
local income taxes at the highest marginal rates of individual taxation in the
state and locality of the Executive’s residence on the Date of Termination, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes. Any determination by the Accounting
Firm shall be binding upon the Company and the Executive. 9. Section 409A. (a)
Anything in this Agreement to the contrary notwithstanding, if at the time of
the Executive’s "separation from service" within the meaning of Section 409A of
the Code, the Company determines that the Executive is a "specified employee"
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement on account of the Executive’s separation from service would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Executive’s separation from service, or (B) the
Executive’s death. (b) The parties intend that this Agreement will be
administered in accordance with Section 409A of the Code. To the extent that any
provision of this Agreement is ambiguous as to its compliance with Section 409A
of the Code, the provision shall be read in such a manner so that all payments
hereunder comply with Section 409A of the Code. The parties agree that this
Agreement may be amended, as reasonably requested by either party, and as may be
necessary to fully comply with Section 409A of the Code and all related rules
and regulations in order to preserve the payments and benefits provided
hereunder without additional cost to either party. (c) All in-kind benefits
provided and expenses eligible for reimbursement under this Agreement shall be
provided by the Company or incurred by the Executive during the time periods set
forth in this Agreement. All reimbursements shall be paid as soon as
administratively practicable, but in no event shall any reimbursement be paid
after the last day of the taxable year following the taxable year in which the
expense was incurred. The amount of in-kind benefits provided or reimbursable
expenses incurred in one taxable year shall not affect the in-kind benefits to
be provided or the expenses eligible for reimbursement in any other taxable
year. Such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit. 8



--------------------------------------------------------------------------------



 
[jnce12312017exhibit108009.jpg]
(d) To the extent that any payment or benefit described in this Agreement
constitutes "non-qualified deferred compensation" under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s "separation from service." The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section I
.409A-1(h). (e) The Company makes no representation or warranty and shall have
no liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A of the Code but do not satisfy an exemption from, or the conditions of,
such Section. 10. Withholding. All payments made by the Company to the Executive
under this Agreement shall be net of any tax or other amounts required to be
withheld by the Company under applicable law. 11. Notice and Date of
Termination. (a) Notice of Termination. The Executive’s employment with the
Company may be terminated by the Company or the Executive at any time and for
any reason. During the Term, any termination of the Executive’s employment
(other than by reason of death) shall be communicated by written Notice of
Termination from one party hereto to the other party hereto in accordance with
this Section 11. For purposes of this Agreement, a "Notice of Termination" shall
mean a notice which shall indicate the specific termination provision in this
Agreement relied upon. (b) Date of Termination. "Date of Termination" shall
mean: (i) if the Executive’s employment is terminated by Executive’s death, the
date of Executive’s death; (ii) if the Executive’s employment is terminated on
account of Executive’s Disability or by the Company for Cause or without Cause
the date on which Notice of Termination is given; (iii) if the Executive’s
employment is terminated by the Executive for any reason except for Good Reason
during a Sale Event Period, 30 days after the date on which a Notice of
Termination is given, and (v) if the Executive’s employment is terminated by the
Executive with Good Reason within a Sale Event Period, the date on which a
Notice of Termination is given after the end of the Cure Period. Notwithstanding
the foregoing, in the event that the Executive gives a Notice of Termination to
the Company, the Company may unilaterally accelerate the Date of Termination and
such acceleration shall not result in a termination by the Company for purposes
of this Agreement. 12. No Mitigation. The Company agrees that, if the
Executive’s employment by the Company is terminated during the term of this
Agreement, the Executive is not required to seek other employment or to attempt
in any way to reduce any amounts payable to the Executive by the Company
pursuant to Section 5 or Section 6 hereof. Further, the amount of any payment
provided for in this Agreement shall not be reduced by any compensation earned
by the Executive as the result of employment by another employer.



--------------------------------------------------------------------------------



 
[jnce12312017exhibit108010.jpg]
13. Consent to Jurisdiction. The parties hereby consent to the jurisdiction of
the state and federal court in the Commonwealth of Massachusetts. Accordingly,
with respect to any such court action, the Executive (a) submits to the personal
jurisdiction of such courts; (b) consents to service of process; and (c) waives
any other requirement (whether imposed by statute, rule of court, or otherwise)
with respect to personal jurisdiction or service of process. 14. Integration.
This Agreement constitutes the entire agreement between the parties with respect
to compensation, severance pay, benefits and accelerated vesting and supersedes
in all respects all prior agreements between the parties concerning such subject
matter, including without limitation any offer letter or employment agreement
relating to the Executive’s employment relationship with the Company. Provided,
and notwithstanding the foregoing, the Restrictive Covenants and any other
agreement relating to confidentiality, noncompetition, nonsolicitation or
assignment of inventions shall not be superseded by this Agreement and the
Executive acknowledges and agrees that any such agreement shall remain in full
force and effect. 15. Successor to the Executive. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s personal representatives,
executors, administrators, heirs, distributees, devisees and legatees. In the
event of the Executive’s death after a Terminating Event but prior to the
completion by the Company of all payments due the Executive under this
Agreement, the Company shall continue such payments to the Executive’s
beneficiary designated in writing to the Company prior to Executive’s death (or
to Executive’s estate, if the Executive fails to make such designation). 16.
Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any Section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law. 17. Waiver. No waiver of any provision hereof
shall be effective unless made in writing and signed by the waiving party. The
failure of any party to require the performance of any term or obligation of
this Agreement, or the waiver by any party of any breach of this Agreement,
shall not prevent any subsequent enforcement of such term or obligation or be
deemed a waiver of any subsequent breach. 18. Notices. Any notices, requests,
demands and other communications provided for by this Agreement shall be
sufficient if in writing and delivered in person or sent by a nationally
recognized overnight currier service of by registered or certified mail, postage
prepaid, return receipt requested, to the Executive at the last address the
Executive has filed in writing with the Company, or to the Company at its main
office, attention of the Board. 19. Amendment. This Agreement may be amended or
modified only by a written instrument signed by the Executive and by a duly
authorized representative of the Company. 10



--------------------------------------------------------------------------------



 
[jnce12312017exhibit108011.jpg]
20. Effect on Other Plans and Agreements. An election by the Executive to resign
for Good Reason during a Sale Event Period under the provisions of this
Agreement shall not be deemed a voluntary termination of employment by the
Executive for the purpose of interpreting the provisions of any of the Company’s
benefit plans, programs or policies. Nothing in this Agreement shall be
construed to limit the rights of the Executive under the Company’s benefit
plans, programs or policies except as otherwise provided in Section 7 hereof,
and except that the Executive shall have no rights to any severance benefits
under any Company severance pay plan, offer letter or otherwise. In the event
that the Executive is party to an agreement with the Company providing for
payments or benefits under such agreement and this Agreement, the terms of this
Agreement shall govern and Executive may receive payment under this Agreement
only and not both. Further, Section 5 and Section 6 of this Agreement are
mutually exclusive and in no event shall Executive be entitled to payments or
benefits pursuant to Section 5 and Section 6 of this Agreement. 21. Governing
Law. This is a Massachusetts contract and shall be construed under and be
governed in all respects by the laws of the Commonwealth of Massachusetts,
without giving effect to the conflict of laws principles. 22. Successor to
Company. The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company expressly to assume and agree to perform this
Agreement to the same extent that the Company would be required to perform it if
no succession had taken place. Failure of the Company to obtain an assumption of
this Agreement at or prior to the effectiveness of any succession shall be a
material breach of this Agreement. 23. Gender Neutral. Wherever used herein, a
pronoun in the masculine or feminine gender shall be considered as including the
opposite gender unless the context clearly indicates otherwise. 24.
Counterparts. This Agreement may be executed in any number of counterparts, each
of which when so executed and delivered shall be taken to be an original; but
such counterparts shall together constitute one and the same document. 11



--------------------------------------------------------------------------------



 
[jnce12312017exhibit108012.jpg]
IN WITNESS WHEREOF, the parties have executed this Agreement effective on this
date and year first written. JOUNCE THERAPEUTICS, INC. By: /s/ Richard Murray
Name: Richard Murray Title: President & Chief Executive Officer EXECUTIVE: /s/
Hugh M. Cole Hugh M. Cole Chief Business Officer 12



--------------------------------------------------------------------------------



 
[jnce12312017exhibit108013.jpg]
EXHIBIT A Employee Non-Competition, Non-Solicitation, Confidentiality and
Assignment Agreement dated July 21, 2017



--------------------------------------------------------------------------------



 
[jnce12312017exhibit108014.jpg]
JOUNCE THERAPEUTICS, INC. Employee Non-Competition, Non-Solicitation,
Confidentiality and Assignment Agreement In consideration and as a condition of
my employment or continued employment by Jounce Therapeutics, Inc., a Delaware
corporation (the “Company”), I agree as follows: 1. Proprietary Information. I
agree that all information, whether or not in writing, concerning the Company’s
business, technology, business relationships or financial affairs which the
Company has not released to the general public (collectively, “Proprietary
Information”) is and will be the exclusive property of the Company. By way of
illustration, Proprietary Information may include information or material which
has not been made generally available to the public, such as: (a) corporate
information, including plans, strategies, methods, policies, resolutions,
negotiations or litigation; (b) marketing information, including strategies,
methods, customer identities or other information about customers, prospect
identities or other information about prospects, or market analyses or
projections; (c) financial information, including cost and performance data,
debt arrangements, equity structure, investors and holdings, purchasing and
sales data and price lists; (d) operational and technological information,
including plans, specifications, manuals, forms, templates, software, designs,
methods, procedures, formulas, discoveries, inventions, improvements, concepts
and ideas; and (e) personnel information, including personnel lists, reporting
or organizational structure, resumes, personnel data, performance evaluations
and termination arrangements or documents. Proprietary Information also includes
information received in confidence by the Company from its customers or
suppliers or other third parties. 2. Recognition of Company’s Rights. I will
not, at any time, without the Company’s prior written permission, either during
or after my employment, disclose or transfer any Proprietary Information to
anyone outside of the Company, or use or permit to be used any Proprietary
Information for any purpose other than the performance of my duties as an
employee of the Company. I will cooperate with the Company and use my best
efforts to prevent the unauthorized disclosure of all Proprietary Information. I
will deliver to the Company all copies and other tangible embodiments of
Proprietary Information in my possession or control upon the earlier of a
request by the Company or termination of my employment. 3. Rights of Others. I
understand that the Company is now and may hereafter be subject to
non-disclosure or confidentiality agreements with third persons which require
the Company to protect or refrain from use of Proprietary Information. I agree
to be bound by the terms of such agreements in the event I have access to such
Proprietary Information. 4. Commitment to Company; Avoidance of Conflict of
Interest. While an employee of the Company, I will devote my full-time efforts
to the Company’s business and I will not engage in any other business activity
that conflicts with my duties to the Company. I will advise the president of the
Company or his or her nominee at such time as any activity of either the Company
or another business presents me with a conflict of interest or the appearance of
a conflict of interest as an employee of the Company. I will take whatever
action is requested of me by the Company to resolve any conflict or appearance
of conflict which it finds to exist. 5. Developments. I will make full and
prompt disclosure to the Company of all inventions, discoveries, designs,
developments, methods, modifications, improvements, processes, algorithms,
databases, computer programs, formulae, techniques, trade secrets, graphics or
images, audio or visual works and other works of authorship (collectively
“Developments”), whether or not patentable or copyrightable, that are created,
made, conceived or reduced to practice by me (alone or jointly with others) or
under my direction during the period of my employment. I acknowledge that all
work performed by me is on a “work for hire” basis, and I hereby do assign and
transfer and, to the extent any such assignment cannot be made at present, will
assign and transfer, to the Company and its successors and assigns all my right,
title and interest in all Developments that (a) relate to the business of the
Company or any customer of or supplier to the Company or any of the products or
services being researched, developed, manufactured or sold by the Company or
which may be used with such products or services; or (b) result from tasks
assigned to me by the Company; or (c) result from the use of premises or
personal property (whether tangible or intangible) owned, leased or contracted
for by the Company (“Company-Related Developments”), and all related patents,
patent applications, trademarks and trademark applications, copyrights and
copyright applications, and other intellectual property rights in all countries
and territories worldwide and under any international conventions (“Intellectual
Property Rights”). To preclude any possible uncertainty, I have set forth on
Exhibit A attached hereto a complete list of Developments that I have, alone or
jointly with others, conceived, developed or reduced to practice prior to the
commencement of my employment with the Company that I consider to be my property
or the property of third parties and that I wish to have excluded from the scope
of this Agreement (“Prior Inventions”). If disclosure of any such Prior
Invention would cause me to violate any prior confidentiality agreement, I
understand that I am not to list such Prior Inventions in Exhibit A but am only
to disclose a cursory name for each such invention, a listing of the party(ies)
to whom it belongs and the fact that full disclosure as to such inventions has
not been made for that reason. I have also listed on Exhibit A all patents and
patent applications in which I am named as an inventor,



--------------------------------------------------------------------------------



 
[jnce12312017exhibit108015.jpg]
2 other than those which have been assigned to the Company (“Other Patent
Rights”). If no such disclosure is attached, I represent that there are no Prior
Inventions or Other Patent Rights. If, in the course of my employment with the
Company, I incorporate a Prior Invention into a Company product, process or
machine or other work done for the Company, I hereby grant to the Company a
nonexclusive, royalty-free, paid-up, irrevocable, worldwide license (with the
full right to sublicense) to make, have made, modify, use, sell, offer for sale
and import such Prior Invention. Notwithstanding the foregoing, I will not
incorporate, or permit to be incorporated, Prior Inventions in any
Company-Related Development without the Company’s prior written consent. This
Agreement does not obligate me to assign to the Company any Development which,
in the sole judgment of the Company, reasonably exercised, is developed entirely
on my own time and does not relate to the business efforts or research and
development efforts in which, during the period of my employment, the Company
actually is engaged or reasonably would be engaged, and does not result from the
use of premises or equipment owned or leased by the Company. However, I will
also promptly disclose to the Company any such Developments for the purpose of
determining whether they qualify for such exclusion. I understand that to the
extent this Agreement is required to be construed in accordance with the laws of
any state which precludes a requirement in an employee agreement to assign
certain classes of inventions made by an employee, this paragraph 5 will be
interpreted not to apply to any invention which a court rules and/or the Company
agrees falls within such classes. I also hereby waive all claims to any moral
rights or other special rights which I may have or accrue in any Company-Related
Developments. 6. Documents and Other Materials. I will keep and maintain
adequate and current records of all Proprietary Information and Company-Related
Developments developed by me during my employment, which records will be
available to and remain the sole property of the Company at all times. All
files, letters, notes, memoranda, reports, records, data, sketches, drawings,
notebooks, layouts, charts, quotations and proposals, specification sheets,
program listings, blueprints, models, prototypes, or other written, photographic
or other tangible material containing Proprietary Information, whether created
by me or others, which come into my custody or possession, are the exclusive
property of the Company to be used by me only in the performance of my duties
for the Company. Any property situated on the Company’s premises and owned by
the Company, including without limitation computers, disks and other storage
media, filing cabinets or other work areas, is subject to inspection by the
Company at any time with or without notice. In the event of the termination of
my employment for any reason, I will deliver to the Company all files, letters,
notes, memoranda, reports, records, data, sketches, drawings, notebooks,
layouts, charts, quotations and proposals, specification sheets, program
listings, blueprints, models, prototypes, or other written, photographic or
other tangible material containing Proprietary Information, and other materials
of any nature pertaining to the Proprietary Information of the Company and to my
work, and will not take or keep in my possession any of the foregoing or any
copies. 7. Enforcement of Intellectual Property Rights. I will cooperate fully
with the Company, both during and after my employment with the Company, with
respect to the procurement, maintenance and enforcement of Intellectual Property
Rights in Company-Related Developments. I will sign, both during and after the
term of this Agreement, all papers, including without limitation copyright
applications, patent applications, declarations, oaths, assignments of priority
rights, and powers of attorney, which the Company may deem necessary or
desirable in order to protect its rights and interests in any Company-Related
Development. If the Company is unable, after reasonable effort, to secure my
signature on any such papers, I hereby irrevocably designate and appoint each
officer of the Company as my agent and attorney-in-fact to execute any such
papers on my behalf, and to take any and all actions as the Company may deem
necessary or desirable in order to protect its rights and interests in any
Company-Related Development. 8. Non-Competition and Non-Solicitation. In order
to protect the Company’s Proprietary Information and good will, during my
employment and for a period of twelve (12) months following the termination of
my employment for any reason (the “Restricted Period”), I will not directly or
indirectly, whether as owner, partner, shareholder, director, consultant, agent,
employee, co- venturer or otherwise, (1) engage, participate, or invest in, be
employed by, consult or otherwise associated with any other business, enterprise
or venture that, as its primary business activity, performs research or
services, or develops, manufactures or markets any products that are same as,
similar to or competitive with the research, services or products of the Company
or that the Company has under development or active planning (the "Restricted
Field"), or (2) perform or otherwise be involved in any business activity
related to the Restricted Field. This paragraph 8 shall not prohibit any
possible investment in publicly traded stock of a company representing less than
one percent of the stock of such company. In addition, during the Restricted
Period, I will not, directly or indirectly, in any manner, other than for the
benefit of the Company, (a) call upon, solicit, divert or take away any of the
customers, business or prospective customers of the Company or any of its
suppliers, and/or (b) solicit, entice or attempt to persuade any other employee
or consultant of the Company to leave the services of the Company for any
reason. I acknowledge and agree that if I violate any of the provisions of this
paragraph 8, the running of the Restricted Period will be extended by the time
during which I engage in such violation(s).



--------------------------------------------------------------------------------



 
[jnce12312017exhibit108016.jpg]
3 9. Government Contracts. I acknowledge that the Company may have from time to
time agreements with other persons or with the United States Government or its
agencies which impose obligations or restrictions on the Company regarding
inventions made during the course of work under such agreements or regarding the
confidential nature of such work. I agree to comply with any such obligations or
restrictions upon the direction of the Company. In addition to the rights
assigned under paragraph 5, I also assign to the Company (or any of its
nominees) all rights which I have or acquired in any Developments, full title to
which is required to be in the United States under any contract between the
Company and the United States or any of its agencies. 10. Prior Agreements. I
hereby represent that, except as I have fully disclosed previously in writing to
the Company, I am not bound by the terms of any agreement with any previous
employer or other party to refrain from using or disclosing any trade secret or
confidential or proprietary information in the course of my employment with the
Company or to refrain from competing, directly or indirectly, with the business
of such previous employer or any other party. I further represent that my
performance of all the terms of this Agreement as an employee of the Company
does not and will not breach any agreement to keep in confidence proprietary
information, knowledge or data acquired by me in confidence or in trust prior to
my employment with the Company. I will not disclose to the Company or induce the
Company to use any confidential or proprietary information or material belonging
to any previous employer or others. 11. Remedies Upon Breach. I understand that
the restrictions contained in this Agreement are necessary for the protection of
the business and goodwill of the Company and I consider them to be reasonable
for such purpose. Any breach of this Agreement is likely to cause the Company
substantial and irrevocable damage and therefore, in the event of such breach,
the Company, in addition to such other remedies which may be available, will be
entitled to specific performance and other injunctive relief. 12. Use of Voice,
Image and Likeness. I give the Company permission to use my voice, image or
likeness, with or without using my name, for the purposes of advertising and
promoting the Company, or for other purposes deemed appropriate by the Company
in its reasonable discretion, except to the extent expressly prohibited by law.
13. Publications and Public Statements. I will obtain the Company’s written
approval before publishing or submitting for publication any material that
relates to my work at the Company and/or incorporates any Proprietary
Information. To ensure that the Company delivers a consistent message about its
products, services and operations to the public, and further in recognition that
even positive statements may have a detrimental effect on the Company in certain
securities transactions and other contexts, any statement about the Company
which I create, publish or post during my period of employment and for six (6)
months thereafter, on any media accessible by the public, including but not
limited to social media sites, electronic bulletin boards and Internet-based
chat rooms, must first be reviewed and approved by an officer of the Company
before it is released in the public domain. Notwithstanding the foregoing, any
statement relating to any Proprietary Information shall not be published or
posted on any media anytime during or after my employment without the Company’s
prior written consent. 14. No Employment Obligation. I understand that this
Agreement does not create an obligation on the Company or any other person to
continue my employment. I acknowledge that, unless otherwise agreed in a formal
written employment agreement signed on behalf of the Company by an authorized
officer, my employment with the Company is at will and therefore may be
terminated by the Company or me at any time and for any reason. 15. Survival and
Assignment by the Company. I understand that my obligations under this Agreement
will continue in accordance with its express terms regardless of any changes in
my title, position, duties, salary, compensation or benefits or other terms and
conditions of employment. I further understand that my obligations under this
Agreement will continue following the termination of my employment regardless of
the manner of such termination and will be binding upon my heirs, executors and
administrators. The Company will have the right to assign this Agreement to its
affiliates, successors and assigns. I expressly consent to be bound by the
provisions of this Agreement for the benefit of the Company or any parent,
subsidiary or affiliate to whose employ I may be transferred without the
necessity that this Agreement be resigned at the time of such transfer. 16.
Disclosure to Future Employers. The Company has the right to provide a copy of
this Agreement to any future employer, partner or coventurer. 17. Severability.
In case any provisions (or portions thereof) contained in this Agreement shall,
for any reason, be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect the other provisions
of this Agreement, and this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein. If,
moreover, any one or more of the provisions contained in this Agreement shall
for any reason be held to be excessively broad as to duration, geographical
scope, activity or subject, it shall be construed by limiting and reducing it,
so as to be enforceable to the extent compatible with the applicable law as it
shall then appear. 18. Interpretation. This Agreement will be deemed to be made
and entered into in the Commonwealth of Massachusetts, and will in all respects
be interpreted, enforced and governed under the laws of the Commonwealth of
Massachusetts. I hereby agree to consent to personal jurisdiction of the state
and federal



--------------------------------------------------------------------------------



 
[jnce12312017exhibit108017.jpg]
4 courts situated within Suffolk County, Massachusetts for purposes of enforcing
this Agreement, and waive any objection that I might have to personal
jurisdiction or venue in those courts. 19. Modification; Waiver. No
modification, amendment, waiver or termination of this Agreement or of any
provision hereof will be binding unless made in writing and signed by an
authorized officer of the Company. Failure of the Company to insist upon strict
compliance with any of the terms, covenants or conditions hereof will not be
deemed a waiver of such terms, covenants or conditions. In the event of any
inconsistency between this Agreement and any other contract between the Company
and me, the provisions of this Agreement will prevail. 20. Protected
Disclosures. I understand that nothing contained in this Agreement limits my
ability to communicate with any federal, state or local governmental agency or
commission, including to provide documents or other information, without notice
to the Company. I also understand that nothing in this Agreement limits my
ability to share compensation information concerning myself or others, except
that this does not permit me to disclose compensation information concerning
others that I obtain because my job responsibilities require or allow access to
such information. 21. Defend Trade Secrets Act of 2016. I understand that
pursuant to the federal Defend Trade Secrets Act of 2016, I shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that (a) is made (i) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. [End
of Text] I UNDERSTAND THAT THIS AGREEMENT AFFECTS IMPORTANT RIGHTS. BY SIGNING
BELOW, I CERTIFY THAT I HAVE READ IT CAREFULLY AND AM SATISFIED THAT I
UNDERSTAND IT COMPLETELY. IN WITNESS WHEREOF, the undersigned has executed this
Agreement as a sealed instrument as of the date set forth below. Signed: /s/
Hugh M. Cole (Employee’s full name) Type or print name: Hugh M. Cole Date: July
21, 2017



--------------------------------------------------------------------------------



 
[jnce12312017exhibit108018.jpg]
EXHIBIT A To: Jounce Therapeutics, Inc. From: Hugh M. Cole Date: July 21, 2017
SUBJECT: Prior Inventions The following is a complete list of all inventions or
improvements relevant to the subject matter of my employment by the Company that
have been made or conceived or first reduced to practice by me alone or jointly
with others prior to my engagement by the Company: X No inventions or
improvements __ See below:
_______________________________________________________________
_______________________________________________________________
_______________________________________________________________ __ Additional
sheets attached The following is a list of all patents and patent applications
in which I have been named as an inventor: X None  See below:
_______________________________________________________________
_______________________________________________________________
_______________________________________________________________



--------------------------------------------------------------------------------



 